PER CURIAM.
We affirm the final judgment in all respects. The evidence supports the trial judge’s findings and conclusions.
*998As regards to the dismissal of the counterclaim, however, the trial judge appears to have decided that it was within the exclusive jurisdiction of the bankruptcy court. Under federal law the bankruptcy court has exclusive jurisdiction only over “core” proceedings. See 28 U.S.C. § 157 (2000); and Celotex Corp. v. Edwards, 514 U.S. 300, 115 S.Ct. 1493, 131 L.Ed.2d 403 (1995). The counterclaim was not a core proceeding. While the court had the discretion to dismiss the counterclaim because it did not involve the same right, or the same facts and issues as were litigated at trial, such a dismissal was clearly procedural and not on the merits. Therefore the dismissal is without prejudice to refile it as a separate action.
FARMER, TAYLOR, JJ., and KAHN, LISA DAVIDSON, Associate Judge, concur.